UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22754 Morgan Creek Series Trust (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code: (919) 933-4004 Date of fiscal year end: March 31 Date of reporting period: September 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders. Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Semi-Annual Report to Stockholders (Unaudited) For the Six Months Ended September 30, 2014 Contents Letter to Investors 1 Investments Concentration Summary 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Fund Expenses 21 Board of Trustees 22 Other Information 24 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors Dear Shareholder, The key issues that concern markets at present are very different from those that it faced six months ago. At the end of the first quarter concerns revolved mostly around U.S. growth and its effect on rates. By the end of the third quarter, things changed and growth concerns shifted to the European Union as well as Japan and falling commodity prices became an added concern. This list is likely to get longer later this year and next year. In general, the market environment to which investors have acclimated themselves over the last five years is unlikely to continue. In other words, it is quite possible that the New Normal will ironically become an anachronism. We remain optimistic that investors who take global views on investing and are willing to tactically adjust those views may be more likely to successfully navigate capital markets. Many factors contribute to this hypothesis. Over the last five years, investors have been desensitized to repeated interventions by central banks (in the form of Quantitative Easing or other programs), low volatility in asset markets, lower rates, and a steady U.S. Dollar. These factors have indulged and lulled investors into a sense that this benign period will continue for quite a while longer. We feel that things are likely to be materially different. Unlike the last five years, central bank policies are now starting to diverge. This divergence in policy has material impacts on currencies, flows, and relative strengths of economies and capital markets. The strengthening of the U.S. Dollar and a potential rate hike next year is creating a push pull effect on capital markets. On one hand, the strength of the U.S. Dollar is actually seen as a source of weakness for companies with international income statement exposure. At the same time, markets can also see benefits to the retail sector since it increases consumers’ purchasing power. A similar story is playing out with oil prices. Lower oil prices could have a detrimental effect on U.S. energy producers and oil exporting nations. Yet, this same change could also have a beneficial effect on the consumer sector and oil importing nations. We believe opposing forces, like those mentioned above, will create much more volatility than what markets experienced over the last few years. October was a good example of how quickly markets can shift and the effect it can have on assets. The sudden heightening of concerns regarding global economic growth and the subsequent dramatic diminishing of those concerns highlighted how easily markets are willing to change their minds. These almost Jekyll and Hyde like “personality” shifts are but to be expected – the Federal Reserve is presently carefully trying to hand over the management of the economy back to markets while at the same time other economies are struggling to gather pace (or avoid deflation). In such environments, we believe a global view about markets, tactical portfolio adjustments, and utilization of all four asset classes is vital to help protect capital from downside risks and to capture upside potential. The Morgan Creek Tactical Allocation Fund has the resources, network, and infrastructure to capitalize and be opportunistic in this market paradigm. Performance: the Fund returned -8.0% from April 2014 to September 2014. Attribution: The Fund’s mandate allows it to be long or short securities. While the long book of the portfolio was accretive to the Fund, the short book of the portfolio detracted from the Fund. During the period relevant for this letter, the Fund’s long book consisted of a variety of themes that spanned the globe including the U.S., Europe, Japan, and Emerging Markets. The Fund also had long exposure in fixed income – both in the rates sector (traditional fixed income) and the credit sector (enhanced fixed income). The shorts of the portfolio consisted of two strategies – index hedges and alpha shorts. The hedges detracted value because equity markets rallied over the relevant period. Alpha shorts also detracted value, although not because of the rally in the markets but because of idiosyncratic events in specific sectors. 1 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors (continued) Key Changes in Portfolio Positioning: The positioning of the portfolio has been moderately altered by the Adviser. First, the Adviser added to the fixed income asset class to bring the Fund closer to the corresponding exposure of its benchmark. Second, the Adviser reduced the Fund’s short exposure, particularly to alpha shorts. Finally, the Adviser concentrated the portfolio and added to names in which there is more conviction. These changes accomplished two things: i) the Fund’s gross exposure (or balance sheet), along with the idiosyncratic risks in the portfolio, has come down, ii) the Fund’s net exposure is closer to benchmark weights. The result of these changes has been a reduction in the Fund’s volatility. Over time, the Adviser believes it will also be accretive to the Fund not just by keeping a lower level of volatility but also by adding a higher degree of alpha to investors. Outlook: We remain cautious of the current environment over the medium-term but also recognize that markets may continue to rally into the year end. In the short-term, markets may benefit from the mid-term election news as well as a boost to year-end consumer demand story. However, in the long-term, we believe volatility is likely to increase because of three key factors: i) the continued decline in energy prices will create winners and losers at the company level (marginal high cost producers vs. core low cost producers), sector level (energy vs. consumer), and country level (energy exporters vs. importers), ii) reduced liquidity with the absence of Fed support (somewhat offset by European Central Bank and Bank of Japan Quantitative Easing programs), iii) stronger dollar eating into profits of companies with income statements that have foreign revenues (and USD cost). Finally, and perhaps most importantly, once 2015 begins markets will spend a lot of time deliberating and taking views on the Federal Reserve’s potential rate hike. Shifts in macroeconomic data and changing views will create the volatility regardless of when the rate hike actually occurs (if at all). Important Disclosures Investors should carefully consider the investment objectives, risks, charges and expenses of the Morgan Creek Tactical Allocation Fund. This and other important information about the Fund is contained in the prospectus, which can be obtained at www.morgancreekfunds.com or by calling 855-623-8637. The prospectus should be read carefully before investing. The Morgan Creek Tactical Allocation Fund is distributed by Northern Lights Distributors, LLC member FINRA/SIPC. Morgan Creek Capital Management, LLC and Northern Lights Distributors, LLC are unaffiliated. 2 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Letter to Investors (continued) Fund Risk disclosure: Mutual Funds involve risk including the possible loss of principal. In general, the price of a fixed income security falls when interest rates rise. Investments in convertible securities subject the Fund to the risks associated with both fixed-income securities and common stocks. There is a risk that issuers and counterparties will not make payments on securities and other investments held by the Fund, resulting in losses to the Fund. Certain transactions of the Fund, such as investment in derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Securities of distressed companies are speculative in nature and are subject to greater levels of issuer, credit, and liquidity risk. Investments in private investment funds may be more illiquid than securities issued by other funds. The value of the Fund’s investment in short-term interest-bearing investments will vary from day-to-day, depending on short-term interest rates. Foreign common stocks and currency strategies will subject the Fund to currency trading risks that include market risk, credit risk and country risk. Investments in foreign securities could subject the Fund to greater risks including, currency fluctuation, economic conditions, and different governmental and accounting standards. Mutual funds, closed-end funds and ETFs are subject to investment advisory and other expenses, which will be indirectly paid by the Fund. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in other investment companies and may be higher than other mutual funds that invest directly in stocks and bonds. Options and futures transactions involve risks. Price fluctuations, transaction costs, and limited liquidity of futures and options contracts may impact correlation with changes in the value of the underlying security, potentially reducing the return of the Fund. 3 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Investments Concentration Summary (Unaudited) September 30, 2014 Ten Largest Long Position Equity Holdings At September 30, 2014 Percent of Net Assets Holdings by Industry % of Long Common Stocks 1. Vipshop Holdings Ltd. 4.2% Media 2. Horizon Pharma PLC 3.0% Oil, Gas & Consumable Fuels 3. China Dongxiang Group Co. Ltd. 2.9% Airlines 4. Walt Disney Co. (The) 2.5% Internet & Catalog Retail 5. Micron Technology, Inc. 2.4% Pharmaceuticals 6. Apple, Inc. 2.1% Banks 7. Halliburton Co. 1.9% Textiles, Apparel & Luxury Goods 8. YPF SA 1.6% Internet Software & Services 9. Pampa Energia SA 1.6% Machinery Banco Macro SA 1.6% IT Services Total 23.8% Semiconductors & Semiconductor Equipment Technology, Hardware, Storage & Peripherals Biotechnology Energy Equipment & Services Electric Utilities Food Products Multiline Retail Food & Staples Retailing Aerospace & Defense Tobacco Metals & Mining Automobiles Road & Rail Hotels, Restaurants & Leisure Professional Services Holdings by Sector % of Long Common Stocks See accompanying notes to financial statements. 4 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Schedule of Investments September 30, 2014 (Unaudited) Shares Value ($) Long Positions 114.4% Common Stocks 70.1% Consumer Discretionary 20.6% Automobiles 1.1% Toyota Motor Corp. (ADR) Hotels, Restaurants & Leisure 1.0% OPAP SA Internet & Catalog Retail 6.0% FTD Companies, Inc.* Netflix, Inc.* Vipshop Holdings Ltd. (ADR)* 1,840,201 Media 7.2% Charter Communications, Inc. Class A* Liberty Global PLC Series C* Naspers Ltd. N Shares Twenty-First Century Fox, Inc. Class A Walt Disney Co. (The) 1,119,107 Multiline Retail 1.2% Dollar General Corp.* Textiles, Apparel & Luxury Goods 4.1% Carter's, Inc. China Dongxiang Group Co. Ltd. 1,251,131 Consumer Staples 3.8% Food & Staples Retailing 1.2% Walgreen Co. Food Products 1.5% WH Group Ltd.* 144A Tobacco 1.1% Japan Tobacco, Inc. Energy 8.7% Energy Equipment & Services 1.9% Halliburton Co. Oil, Gas & Consumable Fuels 6.8% Cheniere Energy, Inc.* Energy Transfer Equity LP Kodiak Oil & Gas Corp.* Plains GP Holdings LP Class A YPF SA (ADR) 714,240 Financials 4.3% Banks 4.3% Banco Macro SA (ADR) Piraeus Bank SA* Resona Holdings, Inc. Sberbank of Russia (ADR) Shinsei Bank Ltd. 276,407 Health Care 7.7% Biotechnology 2.0% Chimerix, Inc.* Heron Therapeutics, Inc.* 254,365 Pharmaceuticals 5.7% Flamel Technologies SA (ADR)* Horizon Pharma PLC* Valeant Pharmaceuticals International, Inc.* 650,096 Industrials 11.7% Aerospace & Defense 1.2% TransDigm Group, Inc. Airlines 6.1% Delta Air Lines, Inc. JetBlue Airways Corp.* Republic Airways Holdings, Inc.* Southwest Airlines Co. United Continental Holdings, Inc.* 483,434 Machinery 2.5% Colfax Corp.* IHI Corp. 585,220 Professional Services 0.9% Acacia Research Corp. See accompanying notes to financial statements. 5 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Schedule of Investments (continued) September 30, 2014 (Unaudited) Shares Value ($) Road & Rail 1.0% Avis Budget Group, Inc.* Information Technology 10.6% Internet Software & Services 3.7% Bitauto Holdings Ltd. (ADR)* Qihoo 360 Technology Co., Ltd. (ADR)* Yandex NV Class A* Zillow, Inc. Class A* 450,389 IT Services 2.4% FleetCor Technologies, Inc.* MasterCard, Inc. Class A 518,697 Semiconductors & Semiconductor Equipment 2.4% Micron Technology, Inc.* Technology, Hardware, Storage & Peripherals 2.1% Apple, Inc. Materials 1.1% Metals & Mining 1.1% U.S. Silica Holdings, Inc. Utilities 1.6% Electric Utilities 1.6% Pampa Energia SA (ADR)* 66,269 712,394 Total Common Stocks (Cost $28,878,995) Warrants 1.7% Financials 1.7% Banks 1.7% Alpha Bank AE, Expiration Date 12/10/2017* (Cost $830,034) Exchange-Traded Fund 9.5% iShares 20+ Year Treasury Bond Fund (Cost $4,110,469) Participatory Notes 5.4% Consumer Discretionary 1.8% Distributors 1.0% Abdullah Al Othaim Markets (Issuer Morgan Stanley BV), Expiration Date 9/3/2015* Hotels, Restaurants & Leisure 0.8% Al Tayyar Travel Group (Issuer Morgan Stanley BV), Expiration Date 9/13/2016* Financials 1.2% Insurance 1.2% BUPA Arabia (Issuer Morgan Stanley BV), Expiration Date 2/10/2016* Materials 0.8% Chemicals 0.8% Yanbu National Petrochemicals Co. (Issuer Morgan Stanley BV), Expiration Date 12/15/2016* Telecommunication Services 1.6% Diversified Telecommunication Services 1.6% Etihad Etisalat Co. (Issuer Morgan Stanley BV), Expiration Date 9/3/2015* Saudi Telecom Co. (Issuer Morgan Stanley BV), Expiration Date 7/25/2016* 377,276 707,554 Total Participatory Notes (Cost $2,086,690) See accompanying notes to financial statements. 6 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Schedule of Investments (continued) September 30, 2014 (Unaudited) Shares Value ($) Short-Term Investments 27.7% Affiliated Investment Company 27.7% SSgA Prime Money Market Fund, 0.01% ** (Cost $12,222,570) % of Net Assets Value ($) Total Long Positions (Cost $48,128,758) † Other Assets and Liabilities, Net Securities Sold Short ) ) Net Assets † The cost for federal income tax purposes was $48,837,457. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $1,567,050. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,452,979 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,885,929. Shares Value ($) Securities Sold Short 23.4% Common Stocks 0.7% Consumer Discretionary 0.7% Specialty Retail 0.7% hhgregg, Inc. (Proceeds $341,288) Exchange-Traded Funds 22.7% iShares MSCI ACWI ex-U.S. Fund iShares Russell 2000 Fund ProShares UltraPro QQQ Fund 16,283 1,408,642 Total Exchange-Traded Funds (Proceeds $10,323,932) 9,979,480 Total Securities Sold Short (Proceeds $10,665,220) * Non-income producing security. ** Current yield; not a coupon rate. 144A Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ACWI All Country World Index ADR American Depository Receipt MSCI Morgan Stanley Capital Institutional See accompanying notes to financial statements. 7 Morgan Creek Tactical Allocation Fund (A Series of Morgan Creek Series Trust) Statement of Assets and Liabilities As of September 30, 2014 (Unaudited) Assets Investments, at value (cost $48,128,758) $ Deposit at broker for securities sold short Receivable for investments sold Receivable for Fund shares sold Dividends receivable Interest receivable Due from Advisor Other assets 35,628 Total Assets $
